ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Government Services Corp.                    )      ASBCA No. 60367
                                             )
Under Contract No. SP0600- l 3-D-4025        )

APPEARANCE FOR THE APPELLANT:                        Gregory R. Rausch, Esq.
                                                      Magyar, Rauch & Thie, PLLC
                                                      Moscow, ID

APPEARANCES FOR THE GOVERNMENT:                     Daniel K. Poling, Esq.
                                                     DLA Chief Trial Attorney
                                                    Jared M. Miller Esq.
                                                    Kathryn M. Kelley, Esq.
                                                     Trial Attorneys
                                                     DLA Energy
                                                     Fort Belvoir, VA

                                ORDER OF DISMISSAL

      The dispute which is the subject of this appeal having been settled, the appeal is
dismissed with prejudice.

      Dated: 17 October 2017




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60367, Appeal of Government
Services Corp., rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREYD. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals